Citation Nr: 1731207	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  04-32-412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher rating for a left great toe fracture, evaluated as noncompensable prior to November 5, 2012, and as 10 percent disabling thereafter.

2.  Entitlement to a higher rating for a lung disability including chronic obstructive pulmonary disease (COPD) and asthma, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to March 1981.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from April 2003 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas, and Boston, Massachusetts, respectively.  Jurisdiction of the appeal is with the VA RO in Boston.

The April 2003 rating decision denied the Veteran's claim for a compensable rating for his service-connected left great toe fracture.  In June 2007, August 2009, January 2010, and September 2011, the Board, in pertinent part, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development.

In February 2012, the Veteran filed a claim for an increased rating for his lung disability.  In November 2012, he filed a claim of service connection for hearing loss and a claim for a compensable rating for his left great toe disability, although that matter was already on appeal as evidenced by the Board's September 2011 remand.

The September 2013 rating decision granted service connection for the Veteran's bilateral hearing loss, which was assigned an initial noncompensable disability rating, and a 10 percent rating for the left great toe fracture, both from November 5, 2012, and a 30 percent rating for lung disability from February 13, 2012.

In a May 2015 decision, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss.  At that time, the Board remanded the increased rating claims for his lung and left great toe disabilities, and a claim for a TDIU, as per Rice v. Shinseki, 22 Vet. App. 447 (2009), to the AOJ for further development.

The Veteran appealed that part of the Board's May 2015 decision that denied an initial compensable rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMR), the Veteran and the VA general counsel agreed that the Board erred by failing to obtain potentially relevant records (VA medical records dated after August 2013) and not providing an adequate statement of reasons or bases when determining the duty to assist was satisfied (4/1/16 VBMS CAVC Decision).  The Court vacated that part of the Board's decision that denied an initial compensable rating for bilateral hearing loss and remanded the matter to the Board for action consistent with the JMR.  A copy of the Court's April 2016 Order is in the claims file.

In May 2016 and February 2017, the Board remanded the Veteran's claim for an initial compensable rating for bilateral hearing loss to the AOJ for further development.

The issues of entitlement to a rating higher than 30 percent for a lung disability, a rating higher than 10 percent for the left great toe fracture, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left great toe fracture has been manifested by symptoms that approximate moderate impairment with complaints of constant residual pain and stiffness. 

2.  Since the effective date of service connection for bilateral hearing loss, the Veteran has had no worse than Level I hearing loss in his left and right ears.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the left great toe fracture are met throughout the appeal period (since January 10, 2003).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5283 (2016).

2.  The schedular criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in March 2003, June 2007, and November 2012, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); cert. denied (U.S. Oct. 3, 2016).

The Veteran's increased rating appeal regarding his bilateral hearing loss arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including records considered by the Social Security Administration (SSA) in a March 2007 administrative law judge decision that the Veteran was totally disabled due, in large measure, to asthma and COPD (3/6/09 VBMS Medical Treatment Records-Furnished By SSA, pages 1, 9).

The Veteran underwent VA examinations in April 2004 and April 2006 (regarding his toe disability) and July 2013 (regarding his hearing loss disability) and the examination reports are of record.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2013 VA examiner recorded the Veteran's reports that he had to ask people to repeat their words two or three times.  The functional effects were thus described.

There was substantial compliance with the Board's May 2016 remand, regarding the Veteran's hearing loss disability, that was to obtain VA medical records since August 2013, consistent with the JMR directive.  VA medical records, dated to March 2017, were obtained.

The purpose of the Board's February 2017 remand was to schedule the Veteran for a VA examination regarding his hearing loss disability.  The VA examination regarding hearing loss was scheduled in accordance with the Board's remand instructions in March 2017, but was cancelled because the Veteran refused the examination (3/21/17 VBMS VA 27-0820 Report of Contact; 3/30/17 VBMS VA 21-2507a Request for Examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met.





II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating for his disability where indicated by the evidence.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

A.  Left Great Toe Fracture

The Veteran's increased rating claim regarding his left great toe disability was received by VA on January 10, 2003 and denied in the April 2003 rating decision currently on appeal.  Nevertheless, as noted above, he filed another increased rating on November 5, 2012, and the September 2013 rating decision granted a 10 percent rating for the toe disability from November 5, 2012.

Contentions

The Veteran reports constant toe pain (8/26/04 VBMS VA 9 Appeal to Board of Appeals).  He contends that his left great toe is always sore (5/12/14 Notice of Disagreement).  Thus, he maintains that a higher rating is warranted for his left great toe disability.

Rating Criteria

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 32, 33, 43.  

Diagnostic Code 5003, that evaluates degenerative arthritis established by X-ray findings, will be rated based on the degree of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

The Veteran's toe disability is currently evaluated as noncompensable prior to November 5, 2012 and as 10 percent disabling thereafter under Diagnostic Code 5283.

Diagnostic Code 5283 provides the criteria for malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  Moderate malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Moderately severe malunion or nonunion of the tarsal or metatarsal bones warrants a 20 percent rating.  Id.  Severe malunion or nonunion of the tarsal or metatarsal bones warrants a 30 percent rating.  Id. Actual loss of use of the foot is rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5283, Note.

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  A 20 percent evaluation is provided for a "moderately severe" foot injury.  Id.  A 30 percent evaluation is provided for a "severe" foot injury.  Id.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2016). 

Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's left great toe disability involves his complaints of painful motion.  See e.g., April 2004 and April 2006 VA examination reports (noting Veteran's complaints of daily residual aching and stiffness).

The Board notes that the terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Analysis

During the April 2004 VA examination, the Veteran reported residual aching and stiffness of his left great toe on a daily basis and that he took Naprosyn daily for various arthralgias.  He denied flare-ups of incapacitating toe pain.  The examiner commented that the Veteran was able to perform his activities of daily living and walk without apparent discomfort.  

On examination, the Veteran's left great toe appeared to be within normal limits other than mildly thickened toenails consistent with onychomycosis.  There was full range of motion at the metatarsophalangeal joint (MTPJ) with no evidence of painful motion.  There was no gait or functional limitation on standing or walking regarding the left great toe.  There were no callosities or unusual shoe wear patterns indicative of abnormal weight bearing and no other foot deformity.  X-ray of the left great toe was within normal limits.  The diagnosis was fracture of the left great toe that was healed.

An April 2006 VA podiatry examination report includes the Veteran's report that he got pain once in a awhile and his left great toe throbbed all the time, and really hurt when it rained for which he took aspirin.  "[E]ver since it bothered him all the time 'off and on'".

The podiatrist-examiner commented that medical records mentioned the Veteran's left hallux being "bent back" and one note referred to a fracture of the proximal phalanx although no X-ray report was found.  

On examination, there was no pedal/digital edema and there was a bilaterally symmetrical quality of skin that was dry with no lesions on either hallux except a mild interphalangeal joint (IPJ) callus, bilaterally.  Musculoskeletal range of motion of the hallux IPJ and first MTPJ were normal, bilaterally.  The Veteran complained of some mild discomfort on the left during range of motion but no crepitation was found.  X-ray of the left great toe showed no fractures or dislocations and no significant degenerative change.  The diagnosis was status post fracture of the left hallux.  The examiner was unable to discern any significant residual deformity nor any clinically evident arthritis.

The Board finds the evidence of record shows that throughout the appeal period, the Veteran's left great toe disability has essentially approximated a rating of 10 percent for "moderate" symptoms.  He predominately complained of constant left great toe pain and soreness.  See e.g. 38 C.F.R. § 4.59.  In particular, during his April 2004 VA examination, he reported the overall functional impairment from this condition as residual aching and stiffness.  However, examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern.  Examination of the feet also did not reveal any edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  During his April 2006 VA examination, the Veteran reported constant throbbing of his toe.  The Board finds that since he filed his increased rating claim in January 2003, the Veteran's symptoms have been commensurate with moderate disability.  The Board accepts that the Veteran has functional impairment and pain.  See DeLuca, Mitchell, Burton, supra.  There is no evidence of pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, hallux rigidus, or another foot disability.

There is also no evidence that the Veteran has degenerative arthritis in his left great toe.  As such, a rating based upon arthritis is not warranted.  The Board notes that a separate rating under Diagnostic Code 5003 is also not warranted, because the Board has fully considered the symptoms and associated functional limitations of the Veteran's left great toe disability in the current assigned 10 percent rating under Diagnostic Code 5283.  38 C.F.R. § 4.14.

Thus, the Board finds that, throughout the appeal period (since January 10, 2003), a 10 percent rating is warranted for the Veteran's left great toe disability.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5283.  

The matter of entitlement to a rating higher than 10 percent for the left great toe fracture is addressed in the remand below.

B. Bilateral Hearing Loss 

Contentions

The Veteran maintains that he had a hearing test at the VA medical center and hearing aids were provided for his "bad hearing" (5/12/14 VBMS Notice of Disagreement).

Analysis

On VA audiological examination on July 29, 2013 (7/31/13 VBMS Medical Treatment Record Government Facility, page 16), pure tone thresholds, in decibels (dB), were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

5
15
45
55
LEFT

15
20
60
40

The Veteran averaged a 30 dB loss for the right ear and a 40 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 96 percent in the right ear and 94 percent in the left ear.  This equates to a Level I hearing loss in the left and right ears, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).

Asked by the examiner to describe the impact of his hearing loss on his ordinary conditions of daily life, including the ability to work, the Veteran responded, "getting worse...sometimes ask people 2-3 times to repeat themselves...left ear is worse" (7/31/13 VBMS Medical Treatment Record Government Facility, page 23).

In a July 29, 2013 VA Reassessment/Audiology clinical entry, the VA examiner noted that results of the Veteran's VA examination revealed a high frequency hearing loss in the 3000 to 8000 Hz region that made him a borderline candidate for amplification (5/26/16 VBMS CAPRI (Boston treatment), page 694).  The Veteran reported a significant handicap in that he was asking people to repeat themselves two to three times.  The examiner indicated that the Veteran was interested in a trial of amplification and was measured for hearing aids.  It was noted that the Veteran would request a consult from his primary care provider.  Once it was received, his hearing aids would be ordered, and he would be scheduled for a hearing aid fitting on a trial basis.

According to an April 2014 VA Audiology note, the Veteran was interested in hearing aids and reference was made to the July 2013 audiology note (6/15/16 VBMS CAPRI, page 78.

The Veteran was fitted for hearing aids in August 2014 (6/15/16 VBMS CAPRI, page 61).

The schedular criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85 -4.87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examination noted above shows that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85 -4.87, Diagnostic Code 6100. 

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had no worse than Level I hearing loss in the left ear and Level I hearing in the right ear since the effective date of service connection for bilateral hearing loss.  There is no evidence of record that describes audiometric testing that would warrant a compensable rating for bilateral hearing loss.

Thus, the evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating. 

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107 (b).

The manifestations of the Veteran's bilateral hearing loss include difficulty understanding conversational speech.  The rating schedule contemplates all symptoms resulting in hearing loss.  These manifestations are contemplated in the relevant rating criteria.  Diagnostic Code 6100.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent rating for a left great toe fracture throughout the appeal period (since January 10, 2003) is granted 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the Board directed that the Veteran undergo VA examinations for his toe and lung disabilities.  The Board noted that the record was "replete" with references to his being homeless and that he received mail after the fact that ostensibly led to missed appointments.  The Board directed the AOJ to "take...steps...to assure that [the Veteran] gets adequate notice and assistance to ensure that he has the opportunity to report for his examinations" (5/5/15 VBMS BVA Decision, page 13).  This was not done.  Stegall.

Rather, the record shows that an April 2017 RO examination request includes the directive to "[p]lease call Veteran for appointment" but there is no indication that this was done (4/17/17 VBMS VA 21-2507a Request for Physical Examination).  Nor does the claims file include written notice to him of the date and time of the examination.  The Veteran failed to report for examinations scheduled on May 1, 2017 (5/1/17 VMS VA 21-2507a Request for Physical Examination).  He also failed to report for examinations evidently rescheduled on May 16, 2017 (5/16/17 VBMS C&P Exam).  

On May 18, 2017, a RO representative inquired if a third examination appointment should be scheduled or "would it be better" if she called the Veteran and "maybe he will go to the exam if [she] call[s]" (5/22/17 VBMS Email Correspondence).  The representative was directed not to telephone the Veteran.  This is contrary to the April 2017 Request for Physical Examination directive.  Id. 

Here, VA's duty to assist dictated that efforts be made to contact the Veteran by telephone to schedule the requested lung and toe examinations.  This was not done. Further assistance to the Veteran is required in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2014).

The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C F R. §§ 3 158, 3 655 (2016).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Boston, Brockton, and Bedford, Massachusetts, since March 2017 should be obtained.

The Board will defer consideration of the Veteran's TDIU claim pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Brockton, Boston, and Bedford VAMCs since March 2017.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completion of the development requested above, schedule the Veteran for appropriate VA examinations by an examiner or examiners with requisite expertise to determine the current severity and all manifestations of his service-connected left great toe and lung disabilities.  The AOJ must document in the claims file all efforts to notify the Veteran of the scheduled examinations.  The examiner(s) should review the claims file and a copy of this Remand.

a. All indicated tests and studies, including pulmonary function tests and X-rays, should be performed, and all clinical findings reported in detail.

b. The examiners should describe the functional impairment, if any, caused by the left great toe fracture throughout the appeal period (since 2003) and the lung disability (since 2012) with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

c. The examiners should opine as to whether the Veteran's service-connected left great toe fracture and lung disability (along with his service-connected hearing loss) would be sufficient to preclude him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

d. The examiner(s) must provide reasons for each opinion provided.

e. If the examiner(s) is(are) unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be provided.

3. If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and reports for the VA examination(s), the AOJ should refer the case to VA's Director of Compensation Service for consideration of entitlement to a TIDU under the provisions of 38 C F R § 4.16(b) (2016).

4. Read adjudicate the Veteran's claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


